Cuyahoga App. No. 79554. This cause was filed by Nationwide Agribusiness Insurance Company on March 4, 2002, as an appeal from the judgment of the Cuyahoga County Court of Appeals entered on February 4, 2002, in Cuyahoga County Court of Appeals No. 79554. This appeal was preceded by the filing of case No. 02-377, an appeal from the same judgment, filed by Republic-Franldin Insurance Company on March 4, 2002. Whereas the second notice of appeal by Nationwide Agribusiness Insurance Company was inadvertently filed as a separate case,
IT IS ORDERED by the court, sua sponte, that the notice of appeal and memorandum in support of jurisdiction filed by Nationwide Insurance Company in this case shall be filed and docketed as a second notice of appeal and memorandum in support of jurisdiction in case No. 02-377 effective March 4, 2002; this case is dismissed; and the parties shall now proceed in case No. 02-377 in accordance with 5. Ct.Prac.R. III.